This is an appeal from a judgment obtained by plaintiff below in an action in damages. On the 3rd day of November, 1941, the defendant in error filed a confession of error.
An examination of the brief of plaintiffs in error discloses that the authorities reasonably support the allegations of error. In O'Dell v. Sharp, 182 Okla. 534, 78 P.2d 810, we said that where an appeal is filed in this court and the defendant in error on due consideration files a confession of error which is reasonably sustained by the record, this court may reverse and remand the cause upon such confession of error, with directions to proceed in accordance with said allegations of the petition in error.
The petition in error asks that a new trial be granted.
The cause is reversed and remanded, with directions to grant a new trial.
WELCH, C. J., CORN, V. C. J., and RILEY, OSBORN, BAYLESS, GIBSON, HURST, DAVISON, and ARNOLD, JJ., concur.